              Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 1 of 16

  00001
   1          IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF COLORADO
   2
      CIVIL ACTION NO. 17-CV-02893-STV
   3 _________________________________________________________
   4       DEPOSITION OF JEFFREY WAYNE COX
                  JUNE 6, 2018
   5 _________________________________________________________
   6 ANDREW DOORNBOS,
   7     Plaintiff,
   8 vs.
   9 WINDTREE APARTMENTS, LLC, d/b/a
      WEIDNER INVESTMENT SERVICE, INC.,
   10
         Defendant.
   11 _________________________________________________________
   12
   13     Pursuant to Notice, the deposition of Jeffrey
   14 Wayne Cox was taken on behalf of the Plaintiff,
   15 pursuant to the Colorado Rules of Civil Procedure, at
   16 the Law Offices of Heuser & Heuser, L.L.P., 625 North
   17 Cascade Avenue, Suite 300, Colorado Springs,
   18 Colorado, at 10:27 a.m., before Annette R. Trefz,
   19 Registered Professional Reporter and Notary Public.
   20
   21
   22
   23
   24
   25
  00002
   1                APPEARANCES
   2
   3     FOR THE PLAINTIFF:
   4        HEUSER & HEUSER, L.L.P.
           ATTORNEYS AT LAW
   5        625 NORTH CASCADE AVENUE
           SUITE 300
   6        COLORADO SPRINGS, CO 80903
   7        BY: MR. DOUGLAS P. PRICE
   8
         FOR THE DEFENDANT:
   9
           GODFREY JOHNSON
   10        ATTORNEYS AT LAW
           9557 SOUTH KINGSTON COURT
   11        ENGLEWOOD, CO 80112
   12        BY: MR. AARON R. BAKKEN
   13
         ALSO PRESENT: Ms. Susan H. Brigham
   14                Claims Manager
                    Weidner Apartment Homes
                                                                                       Exhibit A

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
              Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 2 of 16

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
  00003
   1                 INDEX
   2
   3 Witness           Examination      Re-Examination
   4 JEFFREY WAYNE COX
   5     By Mr. Price 4
   6
                EXHIBITS
   7
                             INITIAL REFERENCE
   8
   9 5 - Weidner Property Management Calendar              17
        (December 2015)
   10
   11           PREVIOUSLY MARKED EXHIBITS
   12
   13 2 - Printed color photo (Windtree.00065)          26
   14    (Marked in the deposition of Michael Malone)
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
  00004
   1             WHEREUPON, the following proceedings
   2 were had:
   3             IT WAS STIPULATED AND AGREED the
   4 within proceedings were taken pursuant to the
   5 Colorado Rules of Civil Procedure.
   6             WHEREUPON,
   7             JEFFREY WAYNE COX,
   8 the witness herein, having been first duly sworn to
   9 tell the truth, the whole truth, and nothing but the
   10 truth, was examined and testified on examination as
   11 follows:
   12              EXAMINATION
   13 BY MR. PRICE:

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
              Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 3 of 16

   14     Q Sir, can you please tell us your name and
   15 spell your last name.
   16     A Jeffrey Wayne Cox, C-O-X.
   17     Q Mr. Cox, my name is Doug Price. I'm the
   18 attorney that's representing Andrew Doornbos.
   19        Have you ever had a deposition taken?
   20     A Yes.
   21     Q So you're familiar with -- and you're
   22 giving great answers, so it has to be yes or no. You
   23 also are a head nodder like I am. Head nods don't
   24 pick up for her, so make sure you answer yes or no.
   25     A Okay.
  00005
   1     Q Let me ask the full question and then give
   2 your response. I'll try not to talk over you. If I
   3 do, I apologize ahead of time.
   4        And Cox is spelled C-O-X; is that right?
   5     A Yes.
   6     Q How long have you lived in Colorado
   7 Springs, Mr. Cox?
   8     A 30 years.
   9     Q Okay. Where did you grow up?
   10     A North Carolina.
   11     Q All right. What brought you to Colorado
   12 Springs?
   13     A Army.
   14     Q All right. And did you do your full 20
   15 years in the Army?
   16     A No, eight years.
   17     Q All right, wonderful. What was your rank
   18 when you got out of the Army?
   19     A E-4 promotable.
   20     Q And with regard to that, what brought you
   21 to Weidner?
   22     A I needed a job.
   23     Q And how long have you been with Weidner?
   24     A November will be 24 years.
   25     Q Excellent. Congratulations.
  00006
   1     A Thank you.
   2     Q What did you start off doing for Weidner?
   3     A Started off painting for Weidner; painter.
   4     Q All right. And back in December of 2015,
   5 do you know where you were working for Weidner?
   6     A I was working at Windtree Apartments.
   7     Q Do you still work at Windtree Apartments?
   8     A Yes, I do.
   9     Q And how long have you been at Windtree
   10 Apartments?
   11     A Four years.
   12     Q So had you just started at Windtree
   13 approximately a year before this incident?
   14     A Yes.
   15     Q And what did you start doing for Windtree

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
              Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 4 of 16

   16 Apartments back then?
   17    A What did I start doing?
   18    Q What were your responsibilities?
   19    A I was service manager.
   20    Q Okay. Tell me what service manager means.
   21    A Provide customer service, making sure that
   22 the apartments are up to status.
   23    Q All right. So is it just solely apartments
   24 or do you do other things, too?
   25    A I do other things; take care of the pools,
  00007
   1 take care of the grounds.
   2     Q All right. In the wintertime, what do you
   3 do?
   4     A Wintertime, we do snow removal.
   5     Q All right. And it's my understanding that
   6 some of that snow removal is handled by other people
   7 within Weidner; is that correct?
   8     A Correct.
   9     Q And who are those people?
   10    A The landscapers of Weidner.
   11    Q All right. And was that the circumstance
   12 in 2015, December of 2015, that the landscapers
   13 handled the snow removal?
   14    A Yes.
   15    Q Tell me back in December of 2015 your
   16 recollection of them doing snow removal. What do you
   17 remember?
   18    A I can't remember a single thing about that,
   19 to be honest with you.
   20    Q Okay. And why is that?
   21    A I just can't recall.
   22    Q It was about two and a half years ago.
   23    A Something like that.
   24    Q Okay. So your responsibilities back then
   25 -- Did you have your own office or where were you
  00008
   1 set-up?
   2     A I don't have my own office. Say that
   3 question again.
   4     Q Where did you set up for your
   5 responsibilities in December of 2015? And I guess
   6 the question was: Did you have an office? Did you
   7 have a room that you had all your equipment stored
   8 in? Where did you call your work space?
   9     A I'm kind of confused on that, because I
   10 don't understand what you're getting at with that.
   11    Q And so when you came in --
   12    A On that particular day?
   13    Q No, I'm going back just in December of
   14 2015, when you'd report to work every day, give me
   15 your schedule.
   16    A Come to work, we meet in the shop to
   17 discuss what's going on for the day.

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
              Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 5 of 16

   18     Q There's a shop area there?
   19     A Right.
   20     Q Where's that located?
   21     A Adjacent to the office.
   22     Q All right. And what's in the shop area?
   23     A Supplies, mostly, parts.
   24     Q And, obviously, you did a lot of different
   25 things. Were your duties still painting at that time
  00009
   1 or were you more a supervisor?
   2      A I was more of a supervisor.
   3      Q All right. And in December of 2015, do you
   4 recall who was working underneath you that you
   5 supervised?
   6      A Jason Punzal and -- What was his name?
   7 I'll say Christian. I can't remember his last name.
   8      Q Okay. And what were their
   9 responsibilities?
   10     A They were my groundsmen and my service
   11 tech.
   12     Q All right. And was Mr. Punzal the
   13 groundsman or was he a service tech or was he both?
   14     A He was both, grounds/tech.
   15     Q The same with Christian?
   16     A Christian, yes. He was more of a service
   17 tech than a groundsman, though.
   18     Q All right. How long did Mr. Punzal work
   19 with you -- for you?
   20     A I want to say about a year. I'm not
   21 exactly sure.
   22     Q Was he a good employee?
   23     A Yes, he was a good employee.
   24     Q On time and did what you asked him to do?
   25     A Yes.
  00010
   1      Q And when was he required to report to work
   2 and when did he leave, back in December of 2015?
   3      A 8:00 a.m. to 5:00 p.m.
   4      Q All right. And his sole obligation was to
   5 check the grounds and maybe do some tech work,
   6 service tech work, for Windtree Apartments, no place
   7 else, correct?
   8      A Correct.
   9      Q All right. For the duty of snow removal,
   10 did that fall to him, also?
   11     A Yes.
   12     Q All right. And what about yourself; were
   13 you also responsible for that?
   14     A Yes.
   15     Q All right. That snow removal, did it
   16 involve just the sidewalks and the stairs going in
   17 and out of the apartments?
   18     A Mostly. We do parking lots every now and
   19 then.

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
              Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 6 of 16

   20     Q And what would cause you to do the parking
   21 lots every now and then?
   22     A Because of the weather, the snow would be
   23 there and it would melt and it would lay onto the
   24 road and you'd take ice picks and try to get it up.
   25     Q Okay. It's kind of somewhat of a sloped
  00011
   1 parking lot, would you agree --
   2      A Yes.
   3      Q -- for drainage purposes?
   4      A Yes.
   5      Q And you'd have ice buildup; is that what
   6 you're talking about?
   7      A Yes.
   8      Q All right. Let's talk about -- We
   9 mentioned the fact that some of that snow removal
   10 fell to the main office. Is that an accurate
   11 description? The trucks is what I'm talking about
   12 that would come out.
   13     A Right, correct.
   14     Q And who was in charge of making the
   15 decision to bring the trucks out?
   16     A I would say the regional director, Dustin.
   17     Q He would make the determination whether the
   18 trucks got sent out or not?
   19     A Yes.
   20     Q Could you request those, or would it be Mr.
   21 Malone that could request them, or was it solely the
   22 regional office?
   23     A I would say we all had a part in it. I
   24 would say mostly regional. Because Dustin, it was
   25 his call, but if I was out there and noticed
  00012
   1 something needed some attention, we'd call and tell
   2 him to come in and help out.
   3      Q We previously heard that there is a book
   4 that describes snow removal, or there may be
   5 procedures and policies and procedures describing
   6 snow removal.
   7         Do you know anything about that?
   8      A Yes.
   9      Q Okay. Tell me what your knowledge of that
   10 is.
   11     A That book informs us the procedures of when
   12 to come in, the time to come in, how much snow that
   13 accumulates for us to come in, make sure everyone's
   14 there within 24 hours to get the snow taken care of.
   15     Q It's a big concern; is that right?
   16     A Yes, absolutely.
   17     Q And your recollection for the trucks to
   18 come out and plow the snow out, how much snow has to
   19 be on the ground?
   20     A I couldn't answer how much snow needs to be
   21 on the ground, but they'll come out when there is

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
              Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 7 of 16

   22 snow.
   23     Q All right, sounds good. And in terms of
   24 ice, what do you guys do about ice collection?
   25     A Ice Melt. We put down a lot of Ice Melt,
  00013
   1 especially in the shaded areas. We hit those really
   2 hard, because they need more attention.
   3     Q And like you said, you have areas for
   4 drainage that you have to get out and actually do
   5 picks?
   6     A Right.
   7     Q All right. When did you find out that my
   8 client, Mr. Doornbos, had fallen?
   9     A Recently.
   10     Q Recently?
   11     A Yes.
   12     Q No one told you that he'd fallen in the
   13 parking lot --
   14     A No.
   15     Q -- back on December 18th of 2015?
   16     A No.
   17     Q All right. I've heard a little bit from
   18 Mr. Malone, who was here before you, about some
   19 training, the manuals we just discussed.
   20        What does -- and I say "corporate," but
   21 what does Weidner expect you to do in terms of those
   22 things? Do they have a schedule for you to undergo
   23 training or anything like that?
   24     A We have training classes once a month,
   25 Wednesdays end of every month. We go over certain
  00014
   1 protocols depending on the year; summertime's AC,
   2 wintertime's snow removal. It depends on the nature.
   3     Q Okay. And was that going on back in
   4 December of 2015?
   5     A I would say yes, but by my memory, I can't
   6 recall.
   7     Q I understand.
   8     A Because we always have meetings. We always
   9 go over those things.
   10     Q Okay. Who sets those up for you?
   11     A Our regional director.
   12     Q All right. And that, I think we said, is
   13 Ms. Dishion; is that correct? Laurie?
   14     A Lauriza Dishion.
   15     Q Dishion?
   16     A Yes.
   17     Q She sets those up for you?
   18     A To my knowledge, yes.
   19     Q Does she attend?
   20     A Yes.
   21     Q And she's kind of like a floater, is that
   22 right, among all of the apartment complexes?
   23     A That's correct.

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
              Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 8 of 16

   24     Q And when she comes out and sets those up,
   25 is it you, or is it you and your staff, or is it all
  00015
   1 of the apartment complex staff who attends those?
   2     A It varies. Sometimes it's just Windtree
   3 and sometimes it's the whole team.
   4     Q When you say "the whole team," what do you
   5 mean by that?
   6     A Certain apartments that are on a certain
   7 team.
   8     Q Okay. So what would a typical snow removal
   9 video be like?
   10     A As far as?
   11     Q Instruction purposes, what would it
   12 contain?
   13     A It would contain me calling everyone up,
   14 getting them in, getting the shovels going out,
   15 hitting the steps, hitting the sidewalks. After we
   16 do all of that, we would go back and we would throw
   17 Ice Melt.
   18     Q All right. And so was it more Ms. Dishion
   19 coming out and telling you to do those things, or did
   20 she have like a video presentation about doing it?
   21     A We would just talk about it and go over it
   22 and discuss it.
   23     Q All right. And she would discuss what with
   24 you? Why was this so important?
   25     A Why was?
  00016
   1     Q It's a dumb question, and I apologize for
   2 it but I have to ask it.
   3         What did you think was the importance of
   4 her coming out and giving you this instruction?
   5     A To make sure we do the job, get it done,
   6 make sure it gets done.
   7     Q And make sure that nobody gets injured --
   8     A Correct.
   9     Q -- because there's accumulation of snow and
   10 ice, correct?
   11     A Correct.
   12     Q All right. Mr. Punzal, how long did -- Did
   13 he work for you after December of 2015? Do you
   14 remember him?
   15     A Jason Punzal?
   16     Q Yeah.
   17     A I remember him. As far as the date goes,
   18 I'm a little iffy on that. I would say a year. I
   19 can't recall.
   20     Q Okay. And you also said that your
   21 recollection, in terms of this, you didn't go out on
   22 the day that the ambulance and the fire truck was
   23 there with Mr. Doornbos?
   24     A I didn't see that, no.
   25     Q Okay. Do you know whether you were working

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
              Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 9 of 16

  00017
   1 on December 18th, 2015?
   2      A I have no idea. I can try to backtrack it.
   3      Q Okay. I'm going to show you something.
   4 And let's go ahead and mark this as Deposition
   5 Exhibit No. 5.
   6         (Exhibit No. 5 was marked.)
   7 BY MR. PRICE:
   8      Q Do you recognize this document?
   9      A Yes, I do.
   10     Q Okay. And how do you recognize that
   11 document?
   12     A By my handwriting.
   13     Q All right. And if this document has been
   14 represented to have been from December of 2015, that
   15 would, in fact, be your handwriting on there?
   16     A Yes.
   17     Q And where did the format, the template, if
   18 you will, come from to make that document? Who gave
   19 that to you?
   20     A It was there when I got to Windtree,
   21 copies.
   22     Q And so it's actually a piece of paper?
   23 It's not on a computer or anything like that that you
   24 do this on?
   25     A Not to my knowledge, no.
     00018
   1      Q And what happened with that document every
   2 month when you filled it out?
   3      A I file it.
   4      Q With who?
   5      A I filed it in my shop filing cabinet.
   6      Q All right. And with this particular
   7 document, you would have continued to have filled
   8 this document out for the rest of the month; is that
   9 right?
   10     A Yes.
   11     Q Okay. And on this document, it only goes
   12 through the 19th; is that right?
   13     A Yes.
   14     Q And do you know why that is?
   15     A I don't know.
   16     Q All right. So there would be a document
   17 that exists for the full month of December --
   18     A Yes.
   19     Q -- of 2015?
   20     A Yes.
   21     Q And are those documents retained by you,
   22 then?
   23     A Yes.
   24     Q All right. So there isn't --
   25     A This --
     00019
   1      Q Go ahead. I'm sorry.

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
             Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 10 of 16

   2      A I'm thinking maybe this was for this
   3 purpose only, is the reason it was cut off. I'm not
   4 sure, but that's what I'm thinking here.
   5      Q All right. And tell me when you record the
   6 temperature for the day and how you do that.
   7      A I get up in the morning and I listen to the
   8 weather, and throughout the day I will check on my
   9 phone and see what the temperature is. And before it
   10 starts getting too cool, I see what the highest
   11 temperature is and I log it into my sheet here, the
   12 highs and the lows and what the weather is going to
   13 be for that day, the temperature, partly cloudy or
   14 sunny.
   15     Q You don't have a thermometer there in the
   16 -- you may, but you get it off your phone, correct?
   17     A Correct.
   18     Q All right. And is there any particular
   19 location that you use for the high and low for that
   20 day or is it just the general location for Colorado
   21 Springs?
   22     A It's the location where I'm at.
   23     Q Okay. And how does that happen? I don't
   24 understand. You say you get it off your phone?
   25     A Right. It says area code. It will say
     00020
   1 80917 or --
   2      Q Okay. So you use that area code --
   3      A Right.
   4      Q -- to tie it into the specifics? Because
   5 you and I both know living here --
   6      A It varies.
   7      Q -- it will be hailing up north and down
   8 south it's sunny.
   9      A Right.
   10     Q So it's specific to that area code. And
   11 then you -- Do you just take the high and low
   12 temperature during the day, or do you do it when you
   13 start your day, or do you do it when you're finished
   14 with your day?
   15     A I do it like in the middle of the day.
   16     Q Okay.
   17     A That way when the temperature varies I know
   18 if it's going to get hotter or colder, if it changes.
   19     Q Okay. Then who writes in snow removal? I
   20 see there's some notations in there on that
   21 document.
   22     A I do.
   23     Q You do?
   24     A Yes.
   25     Q That's your handwriting on there?
     00021
   1      A Yes.
   2      Q And Ice Melt, the same thing?
   3      A Yes.

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
             Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 11 of 16

   4     Q Okay. If you ordered Mr. Punzal to go out
   5 and remove some of the ice and things like that from
   6 the parking lot, would that be noted on there or is
   7 that a different document?
   8     A That would be noted.
   9     Q Okay. Do you ever have requests to go out
   10 and take pictures of any of the places where somebody
   11 slipped and fell or anything like that?
   12     A Have I ever?
   13     Q Yes.
   14     A No.
   15     Q Okay. And is Mr. Dunbar, is that one of
   16 the people that is in charge of having the snow
   17 removal equipment come out, Bobby Dunbar?
   18     A Yes.
   19     Q Okay. And once again, is that your call to
   20 make, or is that his call, or is that Mr. Malone's
   21 call, or whose decision is it?
   22     A It's usually Bobby's call.
   23     Q Did you ever see, back in December of 2015
   24 -- and I understand that that's kind of going back
   25 there, but did Mr. Malone, Ms. Rosales or Mr. Landa
     00022
   1 ever come out and help you shovel snow?
   2     A Yes.
   3     Q And so in December of 2015, they would have
   4 been out there helping, also?
   5     A I can't say. They usually help.
   6     Q Okay. All right. If we get a big snow --
   7     A Yes, they will help.
   8     Q -- and you guys have a big snow, they're
   9 out there helping?
   10     A Yes.
   11     Q All right. As part of your responsibility,
   12 do you have to go out and walk the grounds?
   13     A Yes.
   14     Q And how often do you do that a day?
   15     A Every day.
   16     Q One time or more than once?
   17     A Once.
   18     Q Okay. So when we talk walking the grounds,
   19 tell me what that entails.
   20     A Usually I trash the grounds every morning.
   21     Q I'm sorry, I don't understand what that
   22 means.
   23     A Picking up trash every morning.
   24     Q So that's you?
   25     A Yes, me and my employees.
     00023
   1     Q All right. And so the two other employees
   2 that you've described, Mr. Punzal and Chris, back in
   3 December, you would have gone out, you would have
   4 walked the grounds that day. And is that first thing
   5 in the morning?

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
             Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 12 of 16

   6     A Yes.
   7     Q Okay. And if you noticed snow or ice on
   8 the sidewalks, that's when the snow melt comes out;
   9 is that correct?
   10     A Yes.
   11     Q Where do you get the snow melt?
   12     A We get it from regional. Dustin Halcomb,
   13 the regional manager, he calls us all for a meeting.
   14 We get together, and there's big pallets of Ice Melt,
   15 and we all get our fair share of it and take it to
   16 our properties.
   17     Q And then it's put in the storage unit where
   18 your shop is?
   19     A Correct.
   20     Q Tell me about the differences in terms of
   21 Ice Melt. Do you guys just use one product?
   22     A Yes. As far as Ice Melt goes, we use one
   23 product.
   24     Q It's my understanding there may be some
   25 kind of products that last longer than others; is
     00024
   1 that correct?
   2     A Correct.
   3     Q Where do you get yours from? Do you know
   4 what brand you use?
   5     A It's been awhile since I looked at it. No,
   6 I don't.
   7     Q And does it come in a bucket, or does it
   8 come in bags? Or I should preface that -- I'll go
   9 back. In December of 2015, did it come in buckets or
   10 bags?
   11     A Bags.
   12     Q Bags?
   13     A Yes.
   14     Q All right. Would you folks then take it
   15 and put it into buckets?
   16     A Yes.
   17     Q And the reason for that is?
   18     A Easier access to get out and spread out.
   19     Q Okay. And when you spread it out, do you
   20 do that by hand, do you have a shovel, or do you have
   21 a spreader?
   22     A Spread it out by hand.
   23     Q Okay. Have you ever been present when the
   24 snow trucks come through and scrape the snow?
   25     A Yes.
     00025
   1     Q In December of 2015, were those trucks just
   2 like a regular pickup truck or what were they like?
   3     A Regular pickup truck.
   4     Q And would it have a blade on the front?
   5     A Yes.
   6     Q And those are also owned by Weidner,
   7 correct?

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
             Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 13 of 16

   8     A Yes.
   9     Q All right. Tell me about the back end of
   10 the pickup truck. What did it have on it?
   11     A A container that has dirt, shoots dirt out
   12 as it goes on. I don't know what it's called, but
   13 that's what's on the back of it.
   14     Q And would it frequently also be used in the
   15 parking lot?
   16     A Yes.
   17     Q And what was the purpose of that?
   18     A Try to melt the ice.
   19     Q Would it have Ice Melt in it, or was it
   20 sand, or dirt, or what was it?
   21     A I want to say dirt.
   22     Q Okay. And this Dustin that you talked
   23 about, was his name Dustin Halcomb; is that correct?
   24     A Yes.
   25     Q All right. So no one made you aware of the
     00026
   1 fact that back on December 18th, 2015, somebody
   2 slipped and fell and broke a bone?
   3     A No.
   4     Q And so nobody came and said, Hey, we had
   5 somebody get injured. I want you to go over there
   6 and throw Ice Melt or do this or do that?
   7     A No, I'm not saying it didn't happen to
   8 someone else, but it didn't to me.
   9     Q You don't remember it; is what you're
   10 saying?
   11     A Right.
   12     Q I understand.
   13         I'm going to show you a picture here, and
   14 this is Deposition Exhibit No. 2. It's kind of hard
   15 to see, but maybe you can see it. I'm going to point
   16 to it.
   17         It appears that there's a bucket right
   18 there. Does that look like something that you would
   19 have and use in your service?
   20     A Yes.
   21     Q And what would you use that bucket for?
   22     A Ice Melt.
   23     Q All right. And it wouldn't be common to
   24 leave that underneath somebody's portico, or whatever
   25 you call that?
     00027
   1     A No.
   2     Q Okay. Were you given any kind of written
   3 work orders for the parking lot? Specifically back
   4 in December of 2015, did somebody write and say we
   5 want it, you know, broken up, ice broken up or
   6 anything like that?
   7     A No, not to my knowledge.
   8     Q And you know way back when I worked in the
   9 maintenance industry for an oil company, it was

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
             Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 14 of 16

   10 always, Hey, school boy, you go do this. And that's
   11 what they told me. And no disrespect meant to me,
   12 but that's how I got my orders. I didn't get a
   13 written order telling me to go do that.
   14          In terms of your circumstances, if
   15 something came up would you write up a written order
   16 for Mr. Punzal or Chris to go do something? Was it a
   17 written request or was it spoken to them?
   18      A Usually spoken.
   19      Q All right. Are you aware of any written
   20 requests that were given to you from management to do
   21 anything about the parking lot in December of 2015?
   22      A No.
   23      Q Okay. One final question. Do you have any
   24 recollection -- and I think I know the answer to this
   25 -- but do you have any recollection of December of
     00028
   1 2015 working there?
   2      A No, I don't. I'm sorry. I can barely
   3 remember a month sometimes, it seems like.
   4          MR. PRICE: I don't have any further
   5 questions.
   6          MR. BAKKEN: No questions.
   7
   8          ...Thereupon, at 10:54 a.m., the taking of
   9 the witness' testimony was concluded...
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
     00029
   1               CERTIFICATE OF WITNESS
   2 STATE OF COLORADO )
                   ) ss:
   3 COUNTY OF EL PASO )
   4
          I, Jeffrey W. Cox, a witness in the above
   5 deposition, do hereby acknowledge that I have read
      the foregoing transcript of my testimony, and state
   6 under oath that it, together with any attached
      amendment to the deposition, constitutes my sworn
   7 testimony.

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
             Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 15 of 16

   8        I have ( ) have not ( ) made corrections on
       the attached amendment to the deposition form.
   9
   10                   __________________________
                          Jeffrey W. Cox
   11
   12       Subscribed and sworn to before me this
   13 ________ day of _____________________________, 2018.
   14
   15                 __________________________
                     Notary Public
   16                 State of Colorado
   17          Address: __________________________
   18                 __________________________
   19                 __________________________
   20
             Commission: __________________________
   21
   22
   23
   24
   25
     00030
   1           CERTIFICATION OF COURT REPORTER
   2
      STATE OF COLORADO )
   3               ) ss:
      COUNTY OF EL PASO )
   4
   5       I, Annette R. Trefz, RPR and Notary Public
      within and for the State of Colorado, contracted to
   6 take the deposition of Jeffrey W. Cox, do certify
      that before the deposition the witness was duly sworn
   7 by me to testify to the truth; that the said
      deposition was taken by me at 10:27 a.m., on June 6,
   8 2018; then reduced to typewritten form consisting of
      30 pages herein; that the foregoing is a true
   9 transcript of the questions asked, testimony given,
      and proceedings had.
   10
          I further certify that I am not related to any
   11 party herein or their Counsel, and have no interest
      in the result of this litigation.
   12
          IN WITNESS WHEREOF, I have affixed my
   13 signature this 16th day of June, 2018.
   14
   15
   16             ______________________________
                 Annette R. Trefz
   17             RPR and Notary Public
                 Within and for the
   18             State of Colorado
   19             My Commission Expires: 2-1-22

Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
             Case 1:17-cv-02893-RBJ Document 41-1 Filed 12/05/18 USDC Colorado Page 16 of 16

   20
   21
   22
   23
   24
   25




Cox Jeffrey Wayne 06-06-2018.txt[6/21/18, 2:55:33 PM]
